Citation Nr: 0922630	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The appellant served on active duty from March 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued the appellant's 
noncompensable disability rating for bilateral hearing loss. 

The Board remanded this case in May 2007.  It returns now for 
appellate consideration.


FINDING OF FACT

The appellant has hearing loss in both ears with a Numeric 
Designation no worse than III for the left ear and II for the 
right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The appellant contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
 
In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

In cases where the examiner certifies that use of the speech 
discrimination test is not appropriate, Table VIa (in 38 
C.F.R. § 4.85) is used instead of Table VI to determine the 
numeric designation of hearing impairment based only on the 
puretone threshold average. 38 C.F.R. § 4.85(c).  Table VIa 
contains eleven categories of decibel loss based on the 
puretone audiometry test. 

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by either Table VI 
or Table VIa) and the horizontal row corresponding to the 
numeric designation level for the ear having the poorer 
hearing acuity (as determined by either table VI or Table 
VIa).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

In a June 2007 audiological examination, puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
65
90
LEFT
30
15
65
90

The examiner did not report the speech recognition scores 
because they differed widely from the scores reported in an 
earlier June 2005 examination, which contained almost 
identical results from a puretone audiometry test.  Thus, the 
examiner felt that the appellant's responses to the speech 
discrimination test in the current examination were non 
organic.  See 38 C.F.R. § 4.85(c).  

Because speech recognition scores were not recorded, Table 
VIa in 38 C.F.R. § 4.85 will be used instead of Table VI.  
See id.  The puretone average for each ear is given a numeric 
designation for use on Table VII to determine the correct 
disability level. The right ear had a puretone average of 46 
dB; therefore the right ear received a designation of II.  
The left ear had a puretone average of 50 dB; therefore the 
left ear received a designation of III.  The point where 
designations II and III intersect on Table VII determines the 
disability level for the appellant's hearing loss.  In this 
case, the disability level is given a percentage evaluation 
of zero where these designations of hearing impairment 
intersect.  Thus, the appellant's hearing loss does not reach 
a compensable level.

A VA audiological examination conducted in June 2005 yielded 
almost identical results in terms of the appellant's puretone 
threshold levels, which were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
60
90
LEFT
25
15
65
90

The right ear had a puretone average of 45 dB.  The left ear 
had a puretone average of 49 dB.  In this examination, speech 
discrimination scores using the Maryland CNC Word List were 
as follows.  Speech recognition in the right ear at 55 dB was 
100 percent and speech recognition in the left ear at 55 dB 
was 96 percent.  Because speech recognition scores were 
recorded in this examination, Table VI in 38 C.F.R. § 4.85 
applies.  Using Table VI, the puretone average and speech 
recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 45 
dB and a speech recognition score of 100 percent; therefore, 
the right ear received a designation of I.  The left ear had 
a puretone average of 49 dB and a speech recognition score of 
96 percent; therefore, the left ear also received a 
designation of I.  The point where I and I intersect on Table 
VII then reveals the disability level for the appellant's 
hearing loss, which yields a percentage evaluation of zero, 
and thus results in a noncompensable rating.  

In a February 2003 audiological examination, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
55
90
LEFT
20
15
65
90

Puretone averages were 40 dB in the right ear and 48 dB in 
the left ear.
Speech discrimination scores revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 40 dB and a speech recognition score of 
100 percent; therefore the right ear received a designation 
of I.  The left ear had a puretone average of 48 dB and a 
speech recognition score of 100 percent; therefore the left 
ear also received a designation of I.  The point where I and 
I intersect on Table VII then reveals the disability level 
for the appellant's hearing loss, which in this case does not 
reach a compensable level.

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  In the instant case, neither of the two above-
mentioned provisions is satisfied by the audiometric results 
from the VA examinations.
Moreover, as can be seen from the analysis above of the June 
2005 and June 2007 examinations, which contained almost 
identical puretone threshold averages, using either Table VI 
or Table VIa yields the same result.  

As all previous audiological examinations of the appellant 
show less of a degree of hearing loss than the more recent 
ones discussed above, the record contains no evidence 
demonstrating the appellant is entitled to a compensable 
rating at any point since his claim for an increase.  
Therefore, no staged ratings are appropriate.  See Hart, 
supra.  Rather, the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the appellant. 

The appellant contends that because the VA audiometric 
testing was conducted in a sound-controlled room, it did not 
reflect adequately the impact of the appellant's hearing loss 
on his ability "to function under the ordinary conditions of 
daily life," which often might include various environmental 
sounds and noises.  38 C.F.R. § 4.10.  As the appellant 
recognizes, VA's standard procedures for audiology 
examinations provide that "[a]ll threshold audiometric tests 
shall be performed in a sound-controlled room . . . 
."Handbook of Standard Procedures and Best Practices for 
Audiology Compensation and Pension Examinations, sec D, pts. 
1, 17 (K.C. Dennis ed., 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has upheld VA's policy of 
conducting audiometric testing in a sound-controlled room.  
See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007) 
(holding that the Secretary's policy of having VA audiometry 
tests performed in a sound-controlled room is not a plainly 
erroneous interpretation § 4.85(a) and is not otherwise 
inconsistent with VA's medical examination regulations).  
Moreover, the appellant, as a layperson, does not have the 
requisite expertise to determine whether this testing method 
is adequate.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board is constrained to abide by VA policy and 
regulations.  The assigned noncompensable (zero percent) 
disability rating is appropriate based on the audiometric 
results in this case. 

The Board has considered whether the appellant's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  In 
determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability 
at issue causes marked interference with employment, or has 
in the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)

The Board finds that the appellant's hearing loss disability 
does not warrant an extraschedular rating.  The appellant 
states that his hearing loss has made his life more 
complicated, and that he is unable to hear certain sounds 
such as S's.  He also states that he is unable to communicate 
with people without asking them to repeat themselves, and 
that he has to read lips.  In the June 2007 examination, the 
examiner noted that the appellant's hearing loss is 
significant at 3000 Hertz and above.  Thresholds of up to 
2000 Hertz were within normal limits or showed a very mild 
hearing loss.  The appellant did follow the conversation for 
the interview without difficulty.  The examiner reported that 
the appellant would function adequately in any situation that 
did not involve significant background noise.  However, in 
situations involving high levels of background noise with 
more high-pitched voices, the appellant would have more 
difficulty with comprehension.  In normal daily activities at 
home, the examiner expected the appellant to have little 
difficulty in comprehension.  The Board sympathizes with the 
appellant's difficulties due to his hearing loss.  However, 
the appellant has not submitted evidence indicating that his 
hearing loss or the difficulties flowing from it constitute 
"such an exceptional or unusual disability picture . . . as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  For example, 
the appellant has not shown that his hearing loss has caused 
marked interference with employment or frequent periods of 
hospitalization.  Thus, the Board finds that the audiological 
examination of the appellant was an adequate method for 
evaluating the appellant's hearing loss.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a compensable 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's hearing loss claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions for elements two and three of Quartuccio.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  In order to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) the Secretary must notify the claimant that, to 
substantiate a claim, the claimant needs to provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the natural effect of producing 
prejudice and thus the Secretary has the burden of 
demonstrating that there was clearly no prejudice to the 
appellant based on any failure to give notice as to this 
element.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), revs' on other grounds; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, any defect in the November 2002 notice letter 
pertains to the first Quartuccio element, and thus is 
presumed to have prejudiced the appellant.  Accordingly, the 
burden shifts to the Secretary of demonstrating that the 
appellant was not in fact prejudiced by any lack of notice.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Mayfield, 19 Vet. App. at 121.  The Court has indicated that 
this is not an exclusive list of ways that error may be shown 
to be non-prejudicial.  See Vazquez-Flores, 22 Vet. App. at 
46 & n.2.  The determination is whether the error affected 
the essential fairness of the adjudication.  See Mlechick v. 
Mansfield, 503 F.3d 1340, 1345-46 (Fed. Cir. 2007); see also 
Dunlap v. Nicholson, 21 Vet.App. 112, 118 (2007); Mayfield, 
19 Vet. App. at 116.  
    
As to the first element, the November 2002 letter did not 
provide the appellant with any notice that medical or lay 
evidence is needed to demonstrate a worsening of the 
condition and its impact on employment and daily life.  
However, the appellant provided statements in April 2002, 
February 2005, and April 2005, in which he claimed that his 
hearing loss had worsened and detailed the impact of his 
hearing loss on his daily life.  Because the appellant 
actually submitted evidence regarding the worsening of his 
condition and its effect on him, any failure to provide him 
with adequate notice of this element is not prejudicial.  
See Mlechick, supra.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, supra.  

As to the second element, the Board notes that the appellant 
is service connected for a bilateral hearing loss disability.  
As discussed above, hearing loss is rated under Diagnostic 
Code 6100, 38 C.F.R. § 4.85.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The appellant was not 
provided notice of this criteria as required by Vazquez- 
Flores, supra.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided opportunities to 
undergo the necessary test in February 2003, June 2005, and 
June 2007, and the appellant did so.  Moreover, the December 
2004 Statement of the Case (SOC) included the regulation 
setting forth the diagnostic criteria for rating hearing 
loss.  Finally, in his April and November 2007 briefs, the 
appellant, through his counsel, demonstrated knowledge of the 
rating criteria for hearing loss claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Given the nature of the 
appellant's claim, the fact that the RO scheduled him for 
several examinations in connection with this claim that the 
appellant underwent, the SOC provided to the appellant, and 
the familiarity with the rating criteria demonstrated by the 
appellant in the briefs he submitted, the Board finds that 
the appellant had actual knowledge of, and that a reasonable 
person would have known, the general requirements necessary 
to establish a higher rating, including the importance of the 
audiological examination.  The Board finds that any error in 
failure to provide notice of this second Vazquez-Flores 
element is not prejudicial.  See Mlechick, supra; Vazques-
Florez, supra.

As to the third and fourth elements, the November 2002 
letter did not provide the appellant with notice of the 
ratings schedule and relevant Diagnostic Code or the types 
of evidence he might submit in support of his claim.  See 
Vazquez-Flores.  However, after the Board remanded this 
case, a May 2007 letter satisfied these notice elements.  
Although the letter was not sent prior to initial 
adjudication of the appellant's claim, the delay in proper 
notice was not prejudicial to him.  Since receiving this 
letter, he was provided over two months to respond with 
additional argument and evidence before his claim was 
readjudicated by the RO and a Supplemental Statement of the 
Case issued in August 2007.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The Board finds that any error with 
respect to the third and fourth elements of Vazquez-Flores 
is non-prejudicial.  See Mlechick, supra; Vazquez-Flores, 
supra.

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

VA also has a duty to assist the appellant in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board concludes VA's duty to assist has been satisfied.  
The appellant's service treatment  records and VA medical 
records are in the file.  The appellant has at no time 
referenced any outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
most recently in June 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected hearing loss 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The June 2007 
VA examination report is thorough and supported by VA 
outpatient treatment records.  Moreover, it describes the 
possible functional effects caused by the appellant's hearing 
disability.  See Martinak, supra (holding that even if an 
audiologist's description of the functional effects of a 
hearing disability is somehow defective, the appellant bears 
the burden of demonstrating any prejudice caused by such a 
deficiency in the examination).  While this description is 
conjectural in nature, the record contains statements 
submitted by the appellant describing the actual functional 
effects of his hearing loss.  The Board notes that the 
purpose of considering the functional effects of the 
appellant's hearing loss is to enable the Board to determine 
whether referral for an extraschedular rating is warranted 
under 38 C.F.R. § 3.321(b).  See Martinak, supra.  The 
examiner's discussion of the functional effects of the 
appellant's hearing loss, in conjunction with the appellant's 
own statements, is sufficient for the Board to make this 
determination.  Thus, the Board finds that the appellant has 
not been prejudiced by any defect in the examination, and 
that it is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick; Mayfield.


ORDER

Entitlement to a compensable rating for a bilateral 
sensorineural hearing loss disability is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


